Citation Nr: 1718455	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  01-09 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1998. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the Veteran's VA claims file.

In a January 2010 decision, the Board denied service connection for prostatic hypertrophy and degenerative changes of the cervical spine, and higher initial ratings for the Veteran's service-connected chronic borrelia infection/Lyme disease and gastroesophageal reflux disease (GERD).  The Board also granted an initial 10 percent rating for service-connected mild disc space narrowing, L4-5. Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in November 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated and remanded the January 2010 Board decision to the extent that it denied an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease.  The parties specifically requested the Court not to disturb the portion of the Board decision that granted the Veteran an initial 10 percent rating for his back disability.  The Joint Motion also noted that the Veteran did not intend to pursue the claims regarding prostatic hypertrophy, degenerative changes of the cervical spine, and GERD and, therefore, indicated that the Board's decisions pertaining to such claims should be affirmed.  Consequently, the only matter currently pending before the Board is the issue of entitlement to an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease. 

With respect to such claim, the Joint Motion determined that a remand was warranted for the Board to fully consider and discuss the Veteran's claim in light of a February 2007 medical opinion from Dr. Gordon that indicated that the Veteran's Lyme disease is presently active. Specifically, in the January 2010 decision, the Board determined that the preponderance of the medical evidence failed to reflect that the Veteran had active Lyme disease as contemplated by Diagnostic Code 6319 for the purposes of assigning a 100 percent rating.  The Joint Motion noted that the Board discussed December 1998, May 2001, March 2005, June 2006, and February 2007 VA examinations; however, the Board failed to address Dr. Gordon's February 2007 opinion indicating that the Veteran's Lyme disease was active and attributing many of his conditions to his borrelia/Lyme disease.  Therefore, as the Board did not fully discuss all of the favorable evidence of record, the Joint Motion determined that a remand was warranted for the Board to provide an adequate statement of reasons and bases and to fully consider and discuss the medical report of Dr. Gordon. 

In June 2011 the Board remanded these issues for additional development to include providing the Veteran with a new VA examination to determine the current nature and severity of his Lyme disease and to address and adjudicate the Veteran's TDIU claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the Veteran's claim for an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease, the Veteran's last VA examination for his service-connected chronic borrelia infection/Lyme disease disability took place in June 2012.  On VA examination in June 2012, the examiner indicated that a review of the lab test results did not indicate that the Veteran had active Lyme disease.  Additionally, the examiner noted that the Veteran did not have symptoms or residuals related to his inactive Lyme disease.  

However, in a December 2016 private treatment record, the Veteran's private physician Dr. Gordon noted that the Veteran had "arthritis due to Lyme disease" as well as "Lyme disease, unspecified".

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, as there is evidence of the Veteran now having active Lyme disease, the Board believes that medical examinations assessing the current severity of the Veteran's service-connected chronic borrelia infection/Lyme disease disability is necessary to adequately decide this claim. 

The Board also notes that further development and adjudication of the Veteran's service connection claim for an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Additionally, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Board also notes that in a December 2016 rating decision, the RO, in part, granted an increased 30 percent disability evaluation for pes planus, effective April, 29, 2016; granted an increased 10 percent disability evaluation for gastroesophageal reflux (GERD), effective April, 29, 2016; granted an increased 10 percent disability evaluation for mild spurring, left patella, effective April 29, 2016; and granted an increased 10 percent disability evaluation for mild spurring, right patella, effective April 29, 2016.

Additionally, in a February 2017 rating decision, the RO, in part, granted service connection for a traumatic brain injury at an initial noncompensable rating, effective April 29, 2016 and granted entitlement to an increased 50 percent disability evaluation for otosclerosis with residual vertigo and hearing loss also claimed as labyrinthitis, effective April, 29, 2016.  

In light of the RO's favorable action, and for the reasons below, to determine entitlement to TDIU, more information is needed regarding the Veteran's education, training, and work history.

Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his Lyme disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In this regard, the examiner should conduct any necessary testing in order to determine if the Veteran's Lyme disease is currently active.  The examiner should also consider and discuss Dr. Gordon's February 2007 and December 2016 opinions that the Veteran has active Lyme disease.

The examiner is also requested to identify the nature and severity of any residuals associated with the Veteran's Lyme disease, including but not limited to transverse myelitis/neck pain, TIA/spinal cord compression, a slight heart murmur, burning skin, fatigue, joint and muscle pain, and an enlarged prostate. 

The examiner should also describe the symptoms of the Veteran's Lyme disease, to include whether such result in debilitating fatigue and/or cognitive impairments (such as inability to concentrate forgetfulness, confusion).  The examiner should then opine as to whether such symptoms are nearly constant or wax and wane, the degree to which such symptoms restrict routine daily activities, and whether such result in periods of incapacitation and the length of such incapacitation. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records as well as the Veteran's lay statements. In this regard, the examiner is specifically requested to review the December 1998, May 2001, May 2003, March 2005, June 2006, February 2007 and June 2012 VA examinations as well as the February 2007 and December 2016 private treatment records.  All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, the Veteran should then be afforded a VA examination by a medical provider with appropriate expertise to determine the impact the service-connected disabilities have on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should provide the rationale for all opinions expressed.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




